Citation Nr: 1714572	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  14-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for left ear sensorineural hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1986 to April 1989.  

This appeal comes before the Board of Veteran's Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

In July 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A hearing transcript has been associated with the record.  

In June 2015, the Board denied the claims for service connection for bilateral sensorineural hearing loss and tinnitus.  

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted a Joint Motion for Partial Vacatur and Remand (JMR) filed by representatives for parties, vacating the Board's decision with regard to denial of the claims for service connection for left ear sensorineural hearing loss and tinnitus, and remanding the claims to the Board for further proceedings consistent with the JMR.  The Board's denial of the claim for service connection for a right ear sensorineural hearing loss was not disturbed.  

In June 2016, the Board remanded the appeal for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for left ear sensorineural hearing loss and tinnitus.  The Board has determined that another remand is needed in this case.  While the additional delay is regrettable, it is deemed necessary in order to fairly decide the merits of the Veteran's claims.

In a February 2017 written statement, the Veteran indicated that he was hospitalized in 1990 at the VA medical center in West Roxbury, Massachusetts, and underwent audiological testing during this time.  These VA records have not been requested or obtained.  This should be done on remand.

Furthermore, VA needs to obtain an additional opinion with regard to the Veteran's hearing loss and tinnitus appeals.  In the opinion provided in October 2016, the examiner detailed the Veteran's noise exposure in service but then concluded that he was not exposed to acoustic trauma.  The examiner will be asked to explain this conclusion.  In addition, the examiner will be asked to further opine with regard to the tinnitus appeal and provide a rationale other than the conclusion that the Veteran did not have tinnitus within one year after separation because he did not seek treatment during that time.  This cannot serve as the basis for an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1. Request records from the Veteran's reported four-month hospitalization at the VA medical center in West Roxbury, Massachusetts in 1990.

2.  Return the claims file to the October 2016 VA examiner for an addendum opinion.  If the examiner who drafted the October 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  

The examiner is requested to furnish an opinion with respect to the following:

 a)  Accepting in-service exposure to noise due to the Veteran's MOS of medium helicopter repairer, the examiner should determine whether the Veteran's left ear sensorineural hearing loss is at least as likely as not (i.e., a 50 percent or higher degree of probability) related to his exposure to helicopter noise.  

If the examiner concludes that the Veteran did not experience acoustic trauma or a noise injury during service, the examiner is asked to explain this in light of the Veteran's credible report of exposure to noise in service.

b)  Accepting in-service exposure to noise due to the Veteran's MOS of medium helicopter repairer, the examiner should determine whether the Veteran's tinnitus is at least as likely as not (i.e., a 50 percent or higher degree of probability) related to exposure to helicopter noise.

c)  Accepting in-service exposure to noise due to the Veteran's MOS of medium helicopter repairer, the examiner should offer an opinion as to whether the Veteran had left ear hearing loss or tinnitus within one year of his April 1989 service discharge (i.e., by April 1990) and, if so, describe the manifestations.

The examiner is informed that the fact that the Veteran may not have sought medical treatment for hearing loss and tinnitus during this time period is not an adequate rationale.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




